Dismissed and Memorandum Opinion filed August 26, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00158-CR
____________
 
WILLIS LEE SNEED, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 1235221
 

 
MEMORANDUM
OPINION
A jury convicted appellant of possession of less than one
gram of cocaine.  On February 5, 2010, the trial court sentenced appellant to
confinement for 547 days in the State Jail Division of the Texas Department of
Criminal Justice.  Appellant filed a notice of appeal on February 5, 2010.  
On August 5, 2010, this court ordered a hearing to determine
why appellant’s counsel had not filed a brief in this appeal.  On May 24, 2010,
the trial court conducted the hearing, and the record of the hearing was filed
in this court on August 9, 2010.
At the hearing, appellant, together with his counsel,
confirmed that appellant had discussed the issues with counsel and determined
that appellant no longer wished to pursue his appeal.
On August 18, 2010, appellant filed a written motion to
withdraw the appeal and attached a transcription of the above-referenced
hearing.  Because this Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
 
PER CURIAM
 
Panel
consists of Justices Anderson, Frost, and Brown. 
Do Not
Publish — Tex. R. App. P. 47.2(b).